This cause comes on to be heard upon the motion to dismiss filed by the defendants in error upon the grounds, among others, that:
"The purported final order and judgment of the court from which this appeal is attempted to be taken was made and entered *Page 396 
on the 29th day of May, 1913, and that no praecipe for a summons in error was ever filed or issued by this court in said cause within six months from said date; that no summons in error was ever issued or served upon these defendants or upon any of the defendants in error in said action, nor has there ever been any waiver of such service of said summons in error or general appearance entered, made, or filed by any of said defendants in error in said action, and that more than six months have elapsed since the date of the alleged final order or judgment from which this purported appeal is taken."
The foregoing grounds are sufficient to sustain the motion to dismiss. The motion to dismiss is sustained.
All the Justices concur.